Title: From John Adams to Benjamin Franklin, 6 September 1778
From: Adams, John
To: Franklin, Benjamin


     
      Dear Sir
      Passi September 6 1778
     
     It seems to me necessary, that each of Us may understand our affairs, and be able to render a clear and Satisfactory account to our Constituents, that We should settle two or three Questions that at present are undecided.
     It should be understood by each of Us, what Articles of Expence, are to be paid by Us both, jointly and what are to be discharged by each Separately.
     I will venture to give my opinion upon both, with as much Frankness and Precision as possible.
     I should think that the Rent of the House and Furniture, the Hire of the Coachman Horses and Carriage, the Wages of the Maitre d’Hotel, and Cook, and the Expences of the Table should be paid in Common by the Draughts which We make upon the Banker jointly.
     That the Pay of our Clerks, the Wages and Cloaths of our seperate servants, our own Cloaths, Books, Newspapers and other Expences of every Kind should be paid seperately. I have hitherto in my own Mind gone upon this Line.
     With Regard to our Common Expences, I think an Account should be kept, and Receipts taken, and once a month, each of Us furnished with a Copy of it. I am willing to take this Trouble upon myself, if it is thought agreable. I am, Sir, your Friend and humble sert
     Mem. September 13. 1778. This Letter which was written a Week ago was never Sent. But this Morning Mr. W. T. Franklin came in, with the Book in his Hand containing an account of the Expences of the Family from the Beginning, and offering, that I should keep the Account, for the Future. Mr. J. L. Austin being present.
    